 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    DONALD KIE, JR.,                                  Case No. 3:20-cv-00709-RCJ-CLB
12                       Petitioner,                    ORDER
13           v.
14    WARDEN GARRETT, et al.,
15                       Respondents.
16

17          This is a habeas corpus matter under 28 U.S.C. § 2254. Previously, the court found that

18   petitioner Donald Kie's initial petition was completely vague, and the court directed Kie to file an

19   amended petition that corrected the defects of the initial petition. ECF No. 6. The court also

20   denied Kie's motion for appointment of counsel because his initial petition had no probability of

21   success. Id.

22          Kie has now filed a request for leave to file longer-than-normal habeas petition, with an

23   attached amended petition. ECF No. 10. Kie also has filed a request for leave to file second

24   motion for appointment of counsel, with an attached motion. ECF No. 11. Neither motion for

25   leave is necessary. The court has no page limit on a petition for a writ of habeas corpus, LSR 3-

26   2(b), and the court has not restricted Kie from filing motions. Nevertheless, the court will grant

27   these motions.

28
                                                       1
 1          The court also will grant the underlying motion for appointment of counsel. Kie is unable
 2   to afford counsel. Kie has a long prison sentence, and the issues he presents could benefit from
 3   representation by counsel. See 18 U.S.C. § 3006(a)(2)(B). The court will provisionally appoint
 4   the Federal Public Defender to represent Kie.
 5          IT THEREFORE IS ORDERED that the request for leave to file longer-than-normal
 6   habeas petition (ECF No. 10) is GRANTED. The clerk of the court is directed to file the
 7   amended petition currently in the docket at ECF No. 10-1.
 8          IT FURTHER IS ORDERED that the request for leave to file second motion for
 9   appointment of counsel (ECF No. 11) is GRANTED. The clerk of the court is directed to file the
10   motion for appointment of counsel currently in the docket at ECF No. 11-1.
11          IT THEREFORE IS ORDERED that petitioner's motion for appointment of counsel is
12   GRANTED. Counsel will represent the petitioner in all federal proceedings related to this
13   matter, including any appeals or certiorari proceedings, unless allowed to withdraw.
14          IT FURTHER IS ORDERED that the Federal Public Defender is appointed provisionally
15   as counsel for petitioner. The Federal Public Defender will have 30 days from the date of entry of
16   this order either to undertake representation of petitioner or to indicate to the court the office's
17   inability to represent petitioner. If the Federal Public Defender is unable to represent petitioner,
18   then the court will appoint alternate counsel, subject again to establishment of financial eligibility.
19   The court will set a deadline for filing of an amended petition or a motion seeking other relief
20   after counsel has appeared. The court does not signify any implied finding of tolling during any
21   time period established or any extension granted. Petitioner always remains responsible for
22   calculating the limitation period of 28 U.S.C. § 2244(d)(1) and timely presenting claims. The
23   court makes no representation that the petition, any amendments to the petition, and any claims in
24   the petition or amendments are not subject to dismissal as untimely. See Sossa v. Diaz, 729 F.3d
25   1225, 1235 (9th Cir. 2013).
26          IT FURTHER IS ORDERED that the clerk add Aaron Ford, Attorney General for the
27   State of Nevada, as counsel for respondents.
28
                                                         2
 1          IT FURTHER IS ORDERED that respondents' counsel must enter a notice of appearance
 2   within twenty-one (21) days of entry of this order, but no further response will be required from
 3   respondents until further order of the court.
 4          IT FURTHER IS ORDERED that the clerk provide copies of this order and all prior
 5   filings to both the Attorney General and the Federal Public Defender in a manner consistent with
 6   the clerk's current practice, such as regeneration of notices of electronic filing.
 7          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies
 8   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,
 9   unless later directed by the court.
10          DATED: May 24, 2021.
11                                                                  ______________________________
                                                                    ROBERT C. JONES
12                                                                  United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         3
